Appeal by the defendant from a judgment of the Supreme Court, Queens County (Katz, J.), rendered January 14, 1997, convicting him of robbery in the first degree (two counts) and burglary in the first degree, upon a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to support the convictions is unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Prewitt, 150 AD2d 618). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Miller, J. P., Sullivan, Pizzuto and Friedmann, JJ., concur.